Citation Nr: 1642136	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to July 5, 2013, and higher than 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the May 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective June 30, 2011.

In March 2014, the RO increased the initial rating for PTSD to 50 percent effective from July 5, 2013.

A June 2015 Board decision, in pertinent part, denied entitlement to an initial rating for PTSD in excess of 30 percent prior to July 5, 2013, and higher than 50 percent thereafter.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2016, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  The claim will be remanded as set forth below.  The September 2013 Board decision also denied service connection for a low back condition, but the Veteran did not appeal that determination to the Court. 

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected PTSD, he contends that he has been treated at the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma.  See correspondence received in September 2016.  As it appears that there are outstanding VA treatment records relevant to his claim on appeal, all relevant VA medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant ongoing VA treatment records dated since June 2011 from the Jack C. Montgomery VAMC in Muskogee, Oklahoma relating to the service-connected PTSD.

2.  After completing any additional development deemed necessary, readjudicate the claim for an increased rating for the service-connected PTSD, in light of all additional evidence received since the February 2014 supplemental statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




